OFFICE   OF THE   ATTORNEY     GENERAL       OF TEXAS

                                       AUSTIN                             .“--‘-~ :

OCRALO
     a. MANPI
m-bvm*n
      bll(krl.L




       Mo~orable L. k. Koode
       State suparlntendentof Fublia Instruction
       Austin, Texas
       32ear'Sir:




                   “seotion 1 Of Arti
              of the Hegular SesaiQn of
              Videa in part ai3




                                                ElOdih   fQX,,Bot   t0
                                     gumthe on all.high sohool
                                    sd in sstlddistriet~.'




              tent the sahml eeme8 as a preotiae Ceaah%ng,tibora-
              tory rorthe aallege. The sahool officialshave sub-
              mitted a tuJ.tianr&part to this office for a31 the
Jionorable   L. A. Woods, page.2



                                    In Yadlaonvllle,Zotallng
                                    of the total nunbar
                                   are in classes that serve
     .as laboratory purpoaea.
           *The Joint LegislativeAdvisory Committeehas
      oonsideredthe tuition approval under this provision
      and failed to approve it. This offlae would like to
      huow if this tuition were presented to the State
      Board of Education end approved by that body, would
      payment of the olalms be authorizedunder the statute
      when thia article and Article 1 are oonsidered joini&'.
      Stated differently,would any sohool have to meet the
      eligibilityrequiremhts of Artlole 1 in order,to
      participateIn the allocation of either of the three
      type8 or aid on ohlldrefillvlngwlthln the dirrtrlot
      gyldad for In the Aof$                                  ,.
                                                              ~~.
         LcrtitauI Seotion 1, firraid xoase Bill X0, 284 pr&'
sorlbesthe prerequirltemior ~ellglbilltyror rural aid, and :
reads as rollewsr
            *Se.ction
                    .l. SoholfistlcPopulation Of The Dla-
      triot. State aid under the provisionsof.thlo.Aot
      shall be dlstrlbutad in euah a way as to assiat all
      aohool dlatriotewhloh have hot fewer than twenty
       (20) nor rpr~'tha&ifin hundred(500) Orfginalen-
      merated eaholastios-rithla the gmdees alaasfiledto
      be tat@ht refpainingin the di6trietafter tlWBllf8XU
      out’, and oonmlldated and/or rural’high eahool dim-
      trlatowhioh have an average0r not nwre than two
      huhdmd (200) soholatatlos of eaoh original dirtriot
      oomposa the ooneolldatedand/or rural higheuhool
      dlstrlot unitj pxovldad that the maaum limitation8
      as to eoholastiopopulation for ellgibllltgherein
      set forth ahall not apply for     type or aid to any
      sohool diatrlot whloh ia nine Y
                                    (9 miles or more in
      &eagth or oontalns forty-eight (48) aq&lareties of
      territoryor more provided there is noKlooated "
      suoh dletxiot a&   aoxpxated
                          ~~        alty OT town ha
      populatloh!ornom thaa thirty-sixhuadred
      5nhabltant6,aooordihg to the laat preoadlng Federal
      Census4 'Districtssialntalning a school at home and
      having leas than an average of one (1) enumerated
      aoholaetioper oquars mile are exempt fr+said mini-
      mum aoholastio~qulrement and are eligible for ald
 .

                                                                                 .-.,,   .   ._..I




                                                                       ..:




                                                                             j




              for only~onu tomher an&r a geographicalbarrier
              ~luoudtates tha operafionaf two sshoola ior the
              oamu rhae In uald dlutrlot, suoh geopphiaal ba+
              rler to be determined by the State DepaFtmaat of
              E&uoatlonrrubjeot to the approval or the Joint Leg-
              itdatIVeAdvisory Committee. If they am show budg-
              etary need therMOr, all other distriata having les@
              than said nd.nlmm soholastfe requirement,shall be
              eligible for only fultlon,andtraneportaikonaid to
              the nearest lsorddlted school on enumeratedtiiaholas~
              ties whosffgrade? are not taught in suoh dlatrioti*
                       You have advised aa that the Madiaonvl~le adependent
     l   Sohool Dietriot haa a 8oholaetio poplilatiO!i   0P 886. It .there-
         .foxedoes not .meetthe eligibilityreqalremeatsof motion 1,
         quoted,gbove,     whioh makea only those sohooldlatriota 'eligible
         whleh have "a~+:iawur than twunty (SO) nor IPOX&than ilvo hutit
         drd (600) original ~mtmeratdd mholqstla6.'. :,?.,'fhls"$a& ~5:
         ku believel,tJ$aqfaall~is8~  ths~JKadlsozcVllle
                                                       .~i~~ot',~~~:'fSrarrgh::,."
         it.cr~lr~wlt~~@e'~$~lti .iMssot1on-3 oi -ATtselo'TO;'      bite&
         in your letter,:        :"
                                                 Yours very truly




..




                                                       -